                                   1

                                   2

                                   3

                                   4                                          UNITED STATES DISTRICT COURT

                                   5                                         NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TERRANCE DIXON,                                         Case No. 18-cv-03483-HSG
                                   8                            Plaintiff,                         ORDER GRANTING IN PART AND
                                                                                                   DENYING IN PART PLAINTIFF’S
                                   9                    v.                                         MOTION FOR SUMMARY
                                                                                                   JUDGMENT AND DENYING
                                  10       ANDREW M. SAUL1,                                        DEFENDANT’S MOTION FOR
                                                                                                   SUMMARY JUDGMENT
                                  11                            Defendant.
                                                                                                   Re: Dkt. Nos. 20, 23
                                  12
Northern District of California
 United States District Court




                                                     Defendant Andrew M. Saul is the Commissioner of the Social Security Administration
                                  13
                                       (“SSA”). The former Acting Commissioner, Nancy A. Berryhill, acting in her official capacity,
                                  14
                                       denied Plaintiff Terrance Dixon’s application for Supplemental Security Income (“SSI”). Dkt.
                                  15
                                       No. 1. Plaintiff seeks judicial review of that decision. Id. The Court finds that this matter is
                                  16
                                       appropriate for disposition without oral argument and the matter is deemed submitted. See Civil
                                  17
                                       L.R. 16-5. For the reasons set forth below, the Court GRANTS IN PART and DENIES IN
                                  18
                                       PART Plaintiff’s motion for summary judgment and DENIES Defendant’s motion for summary
                                  19
                                       judgment.
                                  20
                                           I.        BACKGROUND
                                  21
                                                A.      Factual Background
                                  22
                                                     Plaintiff was born in 1972 and has been homeless since 2003 or earlier. Administrative
                                  23
                                       Record (“AR”) 1515, 1747. He has never held a long-term job. AR 344–45.
                                  24
                                                             1. Plaintiff’s Medical Condition
                                  25
                                                     Plaintiff alleges that he suffers physical and mental injuries after being shot in the head in
                                  26
                                  27
                                       1
                                  28    As of June 4, 2019, Andrew M. Saul is the Commissioner of Social Security. Pursuant to
                                       Federal Rules of Civil Procedure Rule 25(d), the Court substitutes him as Defendant.
                                   1   1994 and shot in the buttocks in 2008. AR 155, 1516, 1677. Plaintiff alleges he suffers chronic

                                   2   pain and fecal incontinence and uses heroin “as a coping strategy to take away the pain.” AR 153,

                                   3   156, 1524, 1528, 1532, 1535. Plaintiff also alleges that he suffers from asthma and has had at

                                   4   least one panic attack related to his difficulty breathing. AR 150. In 2015, he was hospitalized

                                   5   overnight for hypoxemic respiratory failure. AR 1396. Plaintiff further alleges that he suffers

                                   6   from post-traumatic stress disorder (“PTSD”), insomnia, nightmares, psychotic disorder, paranoia,

                                   7   depression, and chronic obstructive pulmonary disease. AR 360.

                                   8                2. Plaintiff’s Physicians
                                   9                  a. Mchecko Graves-Matthews, M.D.
                                  10          In 2015, while Plaintiff was incarcerated, Dr. Graves-Matthews diagnosed him with a

                                  11   mood disorder, PTSD, anxiety, major depressive disorder, and polysubstance dependence. AR 18.

                                  12   In August 2015, Dr. Graves-Matthews assigned Plaintiff a GAF2 score of 50 and described his
Northern District of California
 United States District Court




                                  13   affect as “extremely blunted to depressed.” AR 18, 1464. In September 2015, after a month of

                                  14   medication, Dr. Graves-Matthews noted that Plaintiff’s affect was “somewhat brighter” and that

                                  15   he smiled “several times” during session, but she maintained a GAF score of 50 for Plaintiff. AR

                                  16   1464–66.

                                  17                  b. Alexa Fenton, ASW
                                  18          On April 1, 2015, Ms. Fenton assigned Plaintiff a GAF of 47. AR 17. Ms. Fenton noted

                                  19   that Plaintiff presented in “a disorganized manner,” “was easily confused,” and used “depressive

                                  20   language to express himself.” AR 1747. While Ms. Fenton noted that Plaintiff was “calm and

                                  21   engaged” at the beginning of the appointment, as the appointment progressed, Plaintiff “became

                                  22   agitated as evidenced by yelling and rapid breathing.” AR 1744. Further, although Ms. Fenton

                                  23   found that Plaintiff was hostile and had a depressed mood, she also found he was alert and

                                  24   oriented, his psychomotor activity was normal, and his intellectual functioning, insight, and

                                  25

                                  26   2
                                         GAF scores are a tool used by mental health professionals to quantify in a single measure a
                                  27   patient’s overall level of functioning at a given moment. See Am. Psychiatric Ass’n, Diagnostic &
                                       Statistical Manual of Mental Disorders, at 30-32 (4th ed. Text Revision (2000)). A GAF of 50
                                  28   indicates either “serious symptoms . . . OR any serious impairment in social, occupational, or
                                       school functioning.” Id. at 33.
                                                                                          2
                                   1   judgement were fair. AR 1751–52. The two connected again via telephone on May 12, 2015, and

                                   2   Ms. Fenton noted that Plaintiff “appeared to be in a positive space as evidenced by positive self-

                                   3   talk” and “was calm throughout the conversation.” AR 1753. Plaintiff did not show up to

                                   4   subsequent appointments with Ms. Fenton. AR 17–18.

                                   5                  c. Lesliegh Franklin, Ph.D.
                                   6          At the request of counsel, Dr. Franklin examined Plaintiff on June 29, 2016. AR 18. Dr.

                                   7   Franklin offered several diagnoses: intellectual disability, PTSD, dysthymic disorder, substance

                                   8   use disorder, and borderline intellectual functioning. AR 1520. Dr. Franklin noted that the

                                   9   diagnoses are limited “by the records available, the time of evaluation, and the client’s self-

                                  10   report.” Id. Dr. Franklin noted that Plaintiff had “difficulty remembering and following

                                  11   instructions, low frustration tolerance, and trouble consistently complying with strict workplace

                                  12   expectations.” Id. She found that Plaintiff’s Full Scale IQ score is “62, which is Extremely Low
Northern District of California
 United States District Court




                                  13   and places him in the 1st percentile.” Id. She further noted that Plaintiff’s intellectual and

                                  14   neuropsychological impairments “might be roadblocks to his ability to maintain employment.” Id.

                                  15                  d. Bob Kennedy, Psy.D.
                                  16          On January 21, 2015, Dr. Kennedy examined Plaintiff. AR 18. Dr. Kennedy concluded

                                  17   that Plaintiff’s PTSD and major depressive disorder with psychotic features would moderately to

                                  18   markedly limit work-related activities. Id.; AR 1546. Dr. Kennedy marked that Plaintiff did not

                                  19   have work restrictions related to his mental health conditions, although he also marked that

                                  20   Plaintiff’s mental health condition prevents him from working. AR 1546. Finally, Dr. Kennedy

                                  21   noted that there was no evidence of substance abuse. Id. The administrative record does not

                                  22   include Dr. Kennedy’s examination or treatment notes. AR 18.

                                  23                  e. Geoffrey Watson, M.D.
                                  24          In 2011, Dr. Watson examined Plaintiff and concluded that Plaintiff’s medical condition

                                  25   prevented him from working. AR 1543. Dr. Watson marked that Plaintiff could stand for less

                                  26   than 2 hours and sit for less than 6 hours in an 8-hour workday, noted that Plaintiff had medical

                                  27   conditions of “Post Traumatic Stress Disorder and Psychiatric [sic],” and said that Plaintiff should

                                  28   be referred for an evaluation of behavioral health conditions that may prevent him from working
                                                                                         3
                                   1   for “Psychosis . . . [and] mood swings.” AR 1543–44.

                                   2                3. State-Agency Consultative Examining Physicians and Consultants

                                   3                  a. Lorraine Schnurr, Ph.D.
                                   4           Dr. Schnurr evaluated Plaintiff on July 4, 2017. AR 1673–81. Plaintiff scored 24/30

                                   5   points on a measure of cognitive functioning where a score of <21 suggests mild neurocognitive

                                   6   impairment. AR 1678. Specifically, Dr. Schnurr noted that Plaintiff’s “immediate attention

                                   7   seemed impaired . . . [and his] long term, short term and immediate memory also appeared

                                   8   impaired.” Id. Plaintiff scored below average on a measure of memory, process speed, and verbal

                                   9   comprehension; his total score “place[d] him in the extremely low range of intellectual

                                  10   functioning.” AR 1679 (emphasis in original). Relating the findings to Plaintiff’s work

                                  11   functioning, Dr. Schnurr posited that Plaintiff “may have difficulty maintaining . . . regular

                                  12   attendance and being persistent because of [his] focus and concentration problems” and “would
Northern District of California
 United States District Court




                                  13   have difficulty completing a workday related to interruptions from his low intellectual range,

                                  14   memory loss, homelessness, poor attention span and focus stabilizing current health issues.” AR

                                  15   1681.

                                  16                  b. Eugene McMillan, M.D.
                                  17           On December 5, 2015, Dr. McMillan examined Plaintiff at the request of the State agency.

                                  18   AR 21, 1498. Dr. McMillan first noted that Plaintiff’s medical history was reported exclusively

                                  19   from Plaintiff—no additional documentation was provided. Outside of conjunctival redness and

                                  20   irritation in his eyes, Dr. McMillan found Plaintiff had no wheezing, had a normal gait, normal

                                  21   range of motion, and normal grip strength. AR 21, 1500. Dr. McMillian concluded that Plaintiff

                                  22   could perform the full range of heavy exertional work, with frequent stooping, kneeling,

                                  23   crouching, and crawling, although he would have to avoid “prolonged exposure to dust, grass, and

                                  24   weeds.” AR 1501.

                                  25                  c. J. Foster-Valdez, Ph.D.
                                  26           Because Plaintiff had failed to attend psychological consultative examinations, Dr. Foster-

                                  27   Valdez concluded that Plaintiff’s affective disorders were non-severe, given that the medical

                                  28   records were insufficient to conclude that the claimant had a severe mental impairment. AR 199.
                                                                                         4
                                                         d. C. Scott, M.D.
                                   1
                                                  Dr. Scott, a medical consultant, concluded that only Plaintiff’s asthma was a severe
                                   2
                                       impairment, while noting that the evidence file was insufficient to evaluate alleged impairments.
                                   3
                                       AR 21, 200–202.
                                   4
                                             B.      Legal Framework of the Social Security Act
                                   5
                                                  To qualify for SSI, the claimant must be “disabled” as defined by the Social Security Act
                                   6
                                       (“Act”). The benefit program defines disability as an individual’s inability “to engage in any
                                   7
                                       substantial gainful activity by reason of any medically determinable physical or mental
                                   8
                                       impairment which can be expected to result in death or which has lasted or can be expected to last
                                   9
                                       for a continuous period of not less than twelve months.” 42 U.S.C. §§ 423(d)(1)(A),
                                  10
                                       1382c(a)(3)(A); see also 20 C.F.R. §§ 404.1505, 416.905. The SSA deems a person disabled only
                                  11
                                       if:
                                  12                     [H]is physical or mental impairment or impairments are of such
Northern District of California
 United States District Court




                                                         severity that he is not only unable to do his previous work but cannot,
                                  13
                                                         considering his age, education, and work experience, engage in any
                                  14                     other kind of substantial gainful work which exists in the national
                                                         economy, regardless of whether such work exists in the immediate
                                  15                     area in which he lives, or whether a specific job vacancy exists for
                                                         him, or whether he would be hired if he applied for work. For
                                  16                     purposes of the preceding sentence (with respect to any individual),
                                  17                     “work which exists in the national economy” means work which
                                                         exists in significant numbers either in the region where such
                                  18                     individual lives or in several regions of the country.

                                  19   42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

                                  20                   1. Five-Step Process for Evaluating Claimant’s Disability Claim

                                  21              When the claimant is dissatisfied with the initial and reconsidered decisions by the SSA,

                                  22   the claimant may request a hearing in front of an administrative law judge (“ALJ”). 20 C.F.R.

                                  23   §§ 404.929, 416.1429. The ALJ will issue a new decision based on the preponderance of the

                                  24   evidence developed in the hearing record and in the file. Id. §§ 404.929, 416.1429. To determine

                                  25   whether the claimant qualifies for disability benefits, the ALJ utilizes a five-step sequential

                                  26   evaluation process. See id. §§ 404.1520(a)(4), 416.920(a)(4).

                                  27                     e. Step One: Substantial Gainful Work Activity.

                                  28              At Step One, the ALJ determines whether the claimant is currently engaged in work

                                                                                           5
                                   1   activity that is substantial and gainful. Id. § 404.1520(a)(4)(i), (b); id. § 416.920(a)(4)(i), (b).

                                   2   Substantial work activity “involves doing significant physical or mental activities . . . even if it is

                                   3   done on a part-time basis” or requires “do[ing] less, get[ting] paid less, or hav[ing] less

                                   4   responsibility than when [the claimant] worked before.” Id. §§ 404.1572(a), 416.972(a). “Gainful

                                   5   work activity is work activity that [the claimant] do[es] for pay or profit . . . whether or not a profit

                                   6   is realized.” Id. §§ 404.1572(b), 416.972(b). If the claimant is engaged in substantial gainful

                                   7   activity, then the claimant is not disabled, regardless of any medical condition or the claimant’s

                                   8   age, education, or work experience. Id. §§ 404.1520(a)(4)(i), (b), 416.920(a)(4)(i), (b).

                                   9                   f. Step Two: Medical Severity of Impairment
                                  10           If the claimant is not presently engaged in substantial gainful activity, then the ALJ

                                  11   determines whether the claimant’s alleged impairments are medically severe. Id.

                                  12   §§ 404.1520(a)(4)(ii), (c), 416.920(a)(4)(ii), (c). If the claimant lacks “any impairment or
Northern District of California
 United States District Court




                                  13   combination of impairments which significantly limits [the claimant’s] physical or mental ability

                                  14   to do basic work activities,” then the impairments are not severe. Id. §§ 404.1520(c), 404.1521(a),

                                  15   416.920(c), 416.921(a). “Basic work activities” are “the abilities and aptitudes necessary to do

                                  16   most jobs,” including physical functioning, sensory capacity, following instructions, use of

                                  17   judgment, and responding appropriately to routine work situations (including supervision and

                                  18   interactions with coworkers), and dealing with changes to work routines. Id. §§ 404.1521(b),

                                  19   416.921(b). Additionally, “[u]nless [the claimant’s] impairment is expected to result in death, it

                                  20   must have lasted or must be expected to last for a continuous period of at least 12 months.” Id.

                                  21   §§ 404.1509, 404.1520(a)(4)(ii), 416.909, 416.920(a)(4)(ii). If the claimant does not meet these

                                  22   requirements, then he is not disabled. Id. § 404.1520(a)(4)(ii), (c); id. § 416.920(a)(4)(ii), (c).

                                  23                   g. Step Three: Listed Impairment
                                  24           If the claimant has a severe impairment, the ALJ proceeds to Step Three and determines

                                  25   whether the claimant’s impairment, or combination of impairments, medically “meets or equals”

                                  26   an impairment listed in 20 C.F.R., pt. 404, subpt. P, app. 1 (“App. 1”). Id. §§ 404.1520(a)(4)(iii),

                                  27   (d), 416.920(a)(4)(iii), (d); see also id. §§ 404.1525, 416.925 (describing Appendix 1’s purpose,

                                  28   organization, and use). A claimant’s impairment is medically equivalent to a listed impairment if
                                                                                           6
                                   1   it is “at least equal in severity and duration to the criteria of any listed impairment.” Id.

                                   2   §§ 404.1526(a), 416.926(a). If the claimant’s impairment meets or exceeds the requirements of a

                                   3   listed impairment, the claimant is disabled, regardless of age, education, and work experience. Id.

                                   4   §§ 404.1520(a)(4)(iii), (d), 416.920(a)(4)(iii), (d).

                                   5          The listings for respiratory disorders in Appendix 1 are arranged into seven diagnostic

                                   6   categories, including asthma (103.03). App. 1 § 103.00(A). Listing 103.03 requires “three

                                   7   hospitalizations within a 12-month period and at least 30 days apart (the 12-month period must

                                   8   occur within the period we are considering in connection with [the] application or continuing

                                   9   disability review). Each hospitalization must last at least 48 hours, including hours in a hospital

                                  10   emergency department immediately before the hospitalization.” App. 1 § 103.00. One year from

                                  11   the discharge date of the last hospitalization is considered under a disability; after that, residual

                                  12   impairment(s) is evaluated under 103.03 or another appropriate listing. Id.
Northern District of California
 United States District Court




                                  13          The listings for mental disorders in Appendix 1 are arranged into eleven diagnostic

                                  14   categories, including schizophrenia spectrum and other psychotic disorders (12.03), depressive,

                                  15   bipolar, and related disorders (12.04), intellectual disorder (12.05), and trauma and stressor-related

                                  16   disorders (12.15). App. 1 § 12.00(A). The listings typically have three sets of criteria: paragraphs

                                  17   A, B, and C. Id. The criteria in Paragraph A (except 12.05) “includes the medical criteria that

                                  18   must be present in [the] medical evidence,” paragraph B “(except 12.05) provides the functional

                                  19   criteria [assessed], in conjunction with a rating scale” to evaluate how the claimant’s mental

                                  20   disorder limits his or her functioning, and paragraph C provides criteria used to evaluate “serious

                                  21   and persistent mental disorders.” Id. Only some of the eleven diagnostic categories of mental

                                  22   disorders have paragraph C criteria, and for those categories, the “mental disorder must satisfy the

                                  23   requirements of both paragraphs A and B, or the requirements of both paragraphs A and C.” Id. If

                                  24   the claimant satisfies the diagnostic description in the introductory paragraph and the criteria of

                                  25   both paragraphs A and B (or A and C, when appropriate) are satisfied, the claimant has a listed

                                  26   impairment. Id. Intellectual disorder (12.05) “has two paragraphs, designated A and B, that apply

                                  27   only to intellectual disorder.” Id.

                                  28                  h. Step Four: Residual Functioning Capacity and Past Relevant Work
                                                                                           7
                                   1          If the claimant does not have a listed impairment, then at Step Four, the ALJ assesses the

                                   2   claimant’s residual functional capacity (“RFC”) and ability to perform past relevant work. 20

                                   3   C.F.R. §§ 404.1520(a)(4)(iv), (e), 416.920(a)(4)(iv), (e). The ALJ first assesses all the relevant

                                   4   medical and other evidence in the record to determine the claimant’s RFC. Id. §§ 404.1520(e),

                                   5   416.920(e). The claimant’s RFC gauges the most the claimant can do despite the claimant’s

                                   6   limitations. Id. §§ 404.1545(a)(1), 416.945(a)(1). Before making a determination, the SSA is

                                   7   responsible for developing the claimant’s complete medical history. Id. §§ 404.1545(a)(3),

                                   8   416.945(a)(3).

                                   9          In the RFC assessment, the ALJ assesses the claimant’s physical and mental abilities, as

                                  10   well as other abilities affected by the claimant’s impairments. Id. §§ 404.1545(b)–(d),

                                  11   416.945(b)–(d). With respect to a claimant’s physical abilities, “[a] limited ability to perform

                                  12   certain physical demands of work activity, such as sitting, standing, walking, lifting, carrying,
Northern District of California
 United States District Court




                                  13   pushing, pulling, or other physical functions (including manipulative or postural functions, such as

                                  14   reaching, handling, stooping or crouching), may reduce [a claimant’s] ability to do past work and

                                  15   other work.” Id. §§ 404.1545(b), 416.945(b). With respect to a claimant’s mental abilities, “[a]

                                  16   limited ability to carry out certain mental activities, such as limitations in understanding,

                                  17   remembering, and carrying out instructions, and in responding appropriately to supervision,

                                  18   coworkers, and work pressures in a work setting, may reduce [the claimant’s] ability to do past

                                  19   work and other work.” Id. §§ 404.1545(c), 416.945(c).

                                  20          Next, the ALJ compares the claimant’s RFC with the physical and mental demands of the

                                  21   claimant’s past relevant work. Id. §§ 404.1520(f), 416.920(f). If the ALJ determines that the

                                  22   claimant can still perform the past relevant work, then the claimant is not disabled. Id.

                                  23   §§ 404.1520(f), 416.920(f). “Past relevant work” is work that the claimant has done in the past 15

                                  24   years, that qualifies as substantial gainful activity, and that has “lasted long enough for [the

                                  25   claimant] to learn to do it.” Id. §§ 404.1560(b)(1), 416.960(b)(1). The ALJ will determine

                                  26   whether the claimant can do her past relevant work by evaluating the claimant’s testimony on

                                  27   work performed in the past. Id. §§ 404.1560(b)(2), 416.960(b)(2). In addition, the ALJ may

                                  28   evaluate the testimony of other people familiar with the claimant’s past work, the opinions of a
                                                                                          8
                                   1   vocational expert (“VE”), or other resources, such as the Department of Labor’s Dictionary of

                                   2   Occupational Titles. Id. §§ 404.1560(b)(2), 416.960(b)(2). If the claimant is found not capable of

                                   3   performing past relevant work at Step Four, then the burden of proof shifts to the Commissioner of

                                   4   the SSA to prove that the claimant is not disabled at Step Five. See Pinto v. Massanari, 249 F.3d

                                   5   840, 844 (9th Cir. 2001).

                                   6                    i. Step Five: Adjustment to Other Work
                                   7             If the claimant cannot perform past relevant work, then at Step Five the ALJ determines

                                   8   whether the claimant can adjust to other work based on the claimant’s age, education, work

                                   9   experience, and RFC. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). At Step Five, the ALJ

                                  10   uses the RFC assessment from Step Four to determine whether the claimant can adjust to other

                                  11   work. Id. §§ 404.1560(c)(1), 416.920(c)(1). If the ALJ determines that “other work exists in

                                  12   significant numbers in the national economy that [the claimant] can do,” then the ALJ will find
Northern District of California
 United States District Court




                                  13   that the claimant is not disabled. Id. §§ 404.1560(c)(2), 416.920(c)(2). The ALJ may meet her

                                  14   Step Five burden in two ways: “(1) the testimony of a VE or (2) by reference to the Medical–

                                  15   Vocational Guidelines at 20 C.F.R. pt. 404, subpt. P, app. 2.” See Osenbrock v. Apfel, 240 F.3d

                                  16   1157, 1161 (9th Cir. 2001).

                                  17        C.      Procedural History
                                  18                  1. SSA Decision
                                  19             On November 12, 2013, Plaintiff applied for SSI pursuant to Title XVI of the Act,

                                  20   claiming physical and mental impairments since March 30, 2008. AR 15, 306. The SSA denied

                                  21   Plaintiff’s claim on September 3, 2015, and affirmed its holding upon reconsideration on January

                                  22   29, 2016. AR 15. At Plaintiff’s request, ALJ Arthur Zeidman held an administrative hearing on

                                  23   August 3, 2017. Id. Victoria Rei, an impartial Vocational Expert, also appeared and testified by

                                  24   telephone at the hearing. Id. On December 1, 2017, the ALJ issued an opinion denying Plaintiff’s

                                  25   SSI claim. AR 12–30.

                                  26             At Step One, the ALJ found Plaintiff had not engaged in any substantial gainful activity

                                  27   since his application date of November 12, 2014. AR 17.

                                  28             At Step Two, the ALJ found Plaintiff had the following severe impairments: substance
                                                                                          9
                                   1   abuse and asthma. AR 17–19. The ALJ found non-severe Plaintiff’s alleged impairments of

                                   2   PTSD, insomnia, nightmares, psychotic disorder, paranoia, and depression. AR 17. In doing so,

                                   3   the ALJ gave no weight to the opinions of Ms. Fenton, Dr. Kennedy, and Dr. Schnurr, effectively

                                   4   rejected the opinion of Dr. Franklin, and assigned little weight to the opinion of Dr. Graves-

                                   5   Matthews. AR 18-19. Consequently, the ALJ determined that evidence did not support a finding

                                   6   of more than mild work-related limitations based on Plaintiff’s alleged mental impairments. AR

                                   7   19.

                                   8          At Step Three, the ALJ found that Plaintiff did not have an impairment or combination of

                                   9   impairments that met or medically equaled the criteria of an impairment listed in 20 C.F.R., Part

                                  10   404, Subpart P, Appendix 1. Id. The ALJ “did not find evidence, to the degree necessary, of

                                  11   chronic asthmatic bronchitis or attacks.” Id.

                                  12          At Step Four, the ALJ considered opinion evidence, “all symptoms and the extent to which
Northern District of California
 United States District Court




                                  13   these symptoms reasonably [could] be accepted as consistent.” Id. Employing this analysis, the

                                  14   ALJ found that Plaintiff had the RFC to “perform a full range of work at all exertional levels,”

                                  15   with the limitations that “he must avoid exposure to pulmonary irritants such as dust, odors, and

                                  16   fume. He occasionally could respond appropriately to supervisors, coworkers, and the public. He

                                  17   occasionally could deal with change in the work setting. He is limited to simple work-related

                                  18   decisions.” Id. The ALJ also found that Plaintiff’s “medically determinable impairments could

                                  19   reasonably be expected to cause the alleged symptoms,” but found that Plaintiff’s “statements

                                  20   concerning the intensity, persistence, and limiting effects of his reported symptoms were not

                                  21   entirely consistent with medical evidence and other evidence in the record.” Id. Specifically, the

                                  22   ALJ noted descriptions in the record of a series of asthma exacerbations which were successfully

                                  23   treated with medication. Id. In response to Plaintiff’s alleged physical impairments due to a

                                  24   previous gunshot wound, the ALJ pointed to physical evaluations where Dr. McMillan observed a

                                  25   normal gait and normal range of motion. AR 20, 1500.3

                                  26          When addressing Plaintiff’s mental impairment allegations, the ALJ found that Dr. Foster-

                                  27

                                  28
                                       3
                                         The ALJ did not specifically assign weight to Dr. McMillan’s medical opinion, though his heavy
                                       reliance on that opinion suggests great weight was assigned it. AR 21.
                                                                                       10
                                   1   Valdez’s assessment was consistent with evidence at the hearing level, which did not demonstrate

                                   2   that Plaintiff’s mental impairments were severe, while noting that her opinion was not one to

                                   3   which evidentiary weight can be assigned because it was not a functional assessment. AR 21.

                                   4   The ALJ also found that the Plaintiff’s substance use would likely reduce his ability to function in

                                   5   a work environment, but noted that even when Plaintiff reported substance use, medical examiners

                                   6   described him as having normal speech, appropriate mood and affect, and normal behavior. Id.

                                   7   Considering these findings, the ALJ concluded that Plaintiff reasonably might have some

                                   8   limitations in interpersonal interactions, changes, and complex work-related decisions, but that

                                   9   these limitations might resolve if Plaintiff stops abusing substances. Id. The ALJ also noted that

                                  10   he would find the Plaintiff “not disabled” regardless of Plaintiff’s asthma and substance abuse,

                                  11   such that Plaintiff’s substance abuse was not material to a finding of disability. Id.

                                  12          At Step Five, the ALJ found Plaintiff did not have any past relevant work. AR 22. The
Northern District of California
 United States District Court




                                  13   vocational expert testified that Plaintiff would be able to perform the requirements of

                                  14   representative occupations such as hand packager, laundry laborer, and warehouse worker, and

                                  15   indicated that 713,000 related jobs exist in the national economy. AR 23. Considering the

                                  16   Plaintiff’s age (42), education (high school), work experience, and RFC, the ALJ concluded that

                                  17   there are jobs that exist in significant numbers in the national economy that the Plaintiff can

                                  18   perform. AR 22–23. Accordingly, the ALJ ruled that Plaintiff was not disabled and therefore did

                                  19   not qualify for SSI. Id.

                                  20          On December 1, 2017, the Appeals Council denied Plaintiff’s request for review of the

                                  21   ALJ’s second decision, applying the laws, regulations, and rulings in effect at the date of the

                                  22   action. AR 1–4. Thus, the ALJ’s decision became the Commissioner’s final decision regarding

                                  23   Plaintiff’s application. AR 1.

                                  24                2. Judicial Appeal
                                  25          On June 12, 2018, Plaintiff filed this appeal challenging Defendant’s final denial of

                                  26   disability benefits. Plaintiff filed her motion for summary judgment on November 15, 2018. Dkt.

                                  27   No. 20 (“Pl. Mot.”). Defendant filed a cross-motion for summary judgment and opposition on

                                  28   January 28, 2019. Dkt. No. 23 (“Def. Mot.”). The Court addresses both parties’ contentions in
                                                                                         11
                                   1   this order.

                                   2    II.    STANDARD OF REVIEW

                                   3           The Court has jurisdiction to review final decisions of the Commissioner. See 42 U.S.C.

                                   4   § 405(g) (“The [district] court shall have power to enter, upon the pleadings and transcript of the

                                   5   record, a judgment affirming, modifying, or reversing the decision of the Commissioner of Social

                                   6   Security, with or without remanding the cause for a rehearing.”). The Court may disturb the

                                   7   Commissioner’s decision to deny benefits only if the decision is either not supported by

                                   8   substantial evidence, or is based on legal error. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir.

                                   9   2005). “Substantial evidence ‘means such relevant evidence as a reasonable mind might accept as

                                  10   adequate to support a conclusion.’” Molina v. Astrue, 674 F.3d 1104, 1110–11 (9th Cir. 2012)

                                  11   (quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 985, 690 (9th Cir. 2009)). This

                                  12   evidence must be “more than a mere scintilla, but may be less than a preponderance,” id., and
Northern District of California
 United States District Court




                                  13   “where the evidence is susceptible to more than one rational interpretation, one of which supports

                                  14   the ALJ’s decision, the ALJ’s conclusion must be upheld,” Thomas v. Barnhart, 278 F.3d 947,

                                  15   954 (9th Cir. 2002).

                                  16           Finally, the Court may not reverse an ALJ’s decision if the error is harmless. “[T]he

                                  17   burden of showing that an error is harmful normally falls upon the party attacking the agency’s

                                  18   determination.” Molina, 674 F.3d at 1111 (quoting Shinseki v. Sanders, 556 U.S. 396, 409 (2009))

                                  19   (alterations in original).

                                  20   III.    DISCUSSION
                                  21           Plaintiff argues that the ALJ made legal errors at multiple steps of his analysis. First,

                                  22   Plaintiff argues that the ALJ erred by finding Plaintiff’s mental impairments non-severe at step

                                  23   two of the disability analysis. Pl. Mot. at 17. Specifically, Plaintiff argues that the ALJ erred by

                                  24   (1) failing to properly consider and evaluate the medical evidence; and (2) failing to call a medical

                                  25   expert to testify when he had a duty to do so. Second, Plaintiff argues that the ALJ erred by

                                  26   rejecting his testimony as not credible. Finally, Plaintiff argues that the ALJ erred in determining

                                  27   Plaintiff’s RFC. Defendant responds that the ALJ properly evaluated the medical evidence and

                                  28   appropriately determined Plaintiff’s mental impairments were non-severe; the ALJ had no duty to
                                                                                         12
                                   1   call a medical expert; the ALJ appropriately discounted Plaintiff’s reported symptoms; and any

                                   2   Step Two error was harmless because the RFC assessment adequately accommodated Plaintiff’s

                                   3   alleged mental symptoms. See Def. Mot. 3–22.

                                   4             Because the Court finds that the ALJ failed to provide specific and legitimate reasons to

                                   5   reject the medical opinions of Dr. Franklin and Dr. Schnurr and failed to address Dr. Watson’s

                                   6   opinion, and that these errors infected the ALJ’s sequential analysis, the Court remands for further

                                   7   administrative proceedings.

                                   8        A.      The ALJ’s Step Two Determination Was Inadequate
                                   9             At step two, as described above, the ALJ must determine whether the claimant has an
                                  10   impairment or combination of impairments that is severe. This step “is a de minimis screening
                                  11   device to dispose of groundless claims,” and “[a]n impairment or combination of impairments can
                                  12   be found ‘not severe’ only if the evidence establishes a slight abnormality that has no more than a
Northern District of California
 United States District Court




                                  13   minimal effect on an individual’s ability to work.” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir.
                                  14   1996). Ninth Circuit case law provides that “[i]f an adjudicator is unable to determine clearly the
                                  15   effect of an impairment or combination of impairments on the individual’s ability to do basic work
                                  16   activities, the sequential evaluation should not end with the not severe evaluation step.” Webb v.
                                  17   Barnhart, 433 F.3d 683, 687 (9th Cir. 2005) (quoting S.S.R. No. 96–3(p) (1996)).
                                  18             Plaintiff argues that he has severe mental impairments: PTSD, insomnia, nightmares,
                                  19   psychotic disorder, paranoia, and depression. AR 360. However, the ALJ found at step two that
                                  20   “the evidence . . . do[es] not support a finding that the claimant has a ‘severe’ medical
                                  21   impairment.” AR 19.
                                  22                 i.   Evaluation of Medical Evidence
                                  23             Plaintiff argues that the ALJ failed to properly weigh the opinions of Plaintiff’s examining
                                  24   providers (Dr. Graves-Matthews, Ms. Fenton, Dr. Franklin, Dr. Kennedy, and Dr. Watson), as
                                  25   well as the state’s examining provider (Dr. Schnurr), in reaching his decision. Pl. Mot. at 9–16.
                                  26   Specifically, Plaintiff contends that the ALJ “failed to provide clear and convincing” reasons for
                                  27   assigning little or no weight to “uncontradicted opinions” of providers. Pl. Mot. at 10. The Court
                                  28   finds that the ALJ gave specific and legitimate reasons supported by substantial evidence for
                                                                                        13
                                   1   assigning little or no weight to Dr. Graves-Matthews’s, Ms. Fenton’s, and Dr. Kennedy’s

                                   2   opinions. However, the Court finds that the ALJ erred by failing to provide specific and

                                   3   legitimate reasons for rejecting Drs. Franklin’s and Schnurr’s opinions, and by failing to address

                                   4   (or even acknowledge) Dr. Watson’s opinion. The Court also finds that these errors were not

                                   5   harmless.

                                   6          The ALJ, when determining whether Plaintiff has a medically determinable impairment,

                                   7   will always consider medical opinions and the relevant evidence received. 20 C.F.R.

                                   8   § 404.1527(b). Cases distinguish among “three types of physicians: (1) those who treat the

                                   9   claimant (treating physicians); (2) those who examine but do not treat the claimant (examining

                                  10   physicians); and (3) those who neither examine nor treat the claimant (nonexamining physicians).”

                                  11   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). More weight is generally given to the treating

                                  12   physician’s opinion, but it “is not . . . necessarily conclusive as to either a physical condition or the
Northern District of California
 United States District Court




                                  13   ultimate issue of disability.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). “The

                                  14   opinion of an examining physician is, in turn, entitled to greater weight than the opinion of a

                                  15   nonexamining physician.” Lester, 81 F.3d at 830. An ALJ must “provide clear and convincing

                                  16   reasons for rejecting the uncontradicted opinion of an examining physician,” and “specific and

                                  17   legitimate reasons that are supported by substantial evidence in the record” for rejecting an

                                  18   opinion contradicted by another doctor. Id. at 830–31.

                                  19                  a. Dr. Franklin’s Opinion
                                  20          In rejecting Dr. Franklin’s August 29, 2016 opinion, the ALJ found her conclusions “either

                                  21   uninformed or misleading” because she failed to address how Plaintiff’s drug use would affect his

                                  22   functional ability and made no connection between his functional symptoms and drug use. AR 18.

                                  23   The Court finds that this explanation fails to meet either the “clear and convincing” or “specific

                                  24   and legitimate” standard. “The agency [must] set forth the reasoning behind its decisions in a way

                                  25   that allows for meaningful review. A clear statement of the agency’s reasoning is necessary

                                  26   because we can affirm the agency’s decision to deny benefits only on the grounds invoked by the

                                  27   agency.” Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015). The ALJ’s reasoning for

                                  28   effectively assigning no weight to Dr. Franklin’s opinion falls short of this mandate.
                                                                                          14
                                   1           First, it is unclear how Dr. Franklin’s opinion was uninformed when, as the ALJ noted, Dr.

                                   2   Franklin specifically wrote in her opinion that “there was no evidence of [claimant’s] substance

                                   3   use on the day of the evaluation,” even though claimant had a history of “heavy drug use.” AR 18.

                                   4   This is not a case where the expert’s unawareness of claimant’s drug use inherently undermined

                                   5   the opinion. See Ridgley v. Berryhill, 706 F. App’x 365, 365–66 (9th Cir. 2017); Rick M. v.

                                   6   Comm’r of Soc. Sec., No. 2:17-CV-00283-JTR, 2018 WL 4608479, at *4–5 (E.D. Wash. Sept. 25,

                                   7   2018). Although Defendant cites these cases in support of the ALJ’s rejection of Dr. Franklin’s

                                   8   opinion, both are inapposite. The claimants in those cases were using substances at the time of the

                                   9   evaluation and/or did not disclose recent drug use to the treating physician, whereas here, Dr.

                                  10   Franklin included express statements acknowledging past use and the lack of present use. AR

                                  11   1520.

                                  12           Second, the ALJ failed to provide any explanation of how Plaintiff’s past drug use could
Northern District of California
 United States District Court




                                  13   affect his cognitive function so as to render Dr. Franklin’s opinion “misleading.” See Reinhart v.

                                  14   Berryhill, No. 3:17-CV-05831-DWC, 2018 WL 1790744, at *3 (W.D. Wash. Apr. 16, 2018)

                                  15   (finding that the ALJ erred in his consideration of a medical opinion in part because “the ALJ

                                  16   failed to explain how the marijuana use affected [claimant’s] functioning such that it countered

                                  17   [the doctor’s] findings.”). The Court believes that a plausible explanation for the lack of any

                                  18   further analysis of Plaintiff’s past drug use could be simply that Dr. Franklin found no connection

                                  19   between Plaintiff’s functional symptoms and his drug use. No other medical opinion makes such

                                  20   a connection so as to make Dr. Franklin’s failure to opine further “misleading.” The ALJ must

                                  21   offer more than a conclusion: he “must set forth his interpretations and explain why they, rather

                                  22   than the doctors’, are correct.” Embrey v. Bowen, 849 F.2d 418, 421–22 (9th Cir. 1988).

                                  23           The Court is limited to the agency’s reasoning and “cannot affirm the decision of an

                                  24   agency on a ground that the agency did not invoke in making its decision.” Stout v. Comm’r, Soc.

                                  25   Sec. Admin., 454 F.3d 1050, 1054 (9th Cir. 2006) (quoting Pinto v. Massanari, 249 F.3d 840, 847

                                  26   (9th Cir. 2001)). Without a clear and specific explanation of why the absence of further analysis

                                  27   of the effects of Plaintiff’s past drug use on his functional ability rendered Dr. Franklin’s opinion

                                  28   “uninformed and misleading,” the Court is unable to meaningfully review the ALJ’s conclusion.
                                                                                         15
                                   1          Defendants argue the ALJ appropriately rejected Dr. Franklin’s diagnosis since it is

                                   2   meaningfully contradicted by Dr. Foster-Valdez. Def. Mot. at 19. The Court disagrees. Dr.

                                   3   Foster-Valdez did not evaluate Plaintiff. Instead, she repeatedly noted that there was insufficient

                                   4   evidence to make conclusive findings since Plaintiff was incarcerated, and found that Plaintiff had

                                   5   an impairment of an “Affective Disorder.” AR 197, 199, 200. Perhaps most importantly,

                                   6   however, the Defendant’s “contention invites [the] Court to affirm the denial of benefits on a

                                   7   ground not invoked by the [ALJ] in denying the benefits originally,” and the Court “must decline.”

                                   8   Pinto, 249 F.3d at 847–48. The ALJ never indicated that Dr. Foster-Valdez’s opinion contradicted

                                   9   Dr. Franklin’s opinion. Instead, he noted that Dr. Foster-Valdez’s opinion “is not an opinion to

                                  10   which evidentiary weight can be assigned.” AR 21. Thus, the Court may not affirm upon this

                                  11   ground.

                                  12                  b. Dr. Schnurr’s Opinion
Northern District of California
 United States District Court




                                  13          The ALJ also erred by rejecting Dr. Schnurr’s opinion on the ground that she was “the only

                                  14   evaluator in the record who concluded there were cognitive deficits; no examining or treating

                                  15   sources mentioned difficulties with memory, comprehension, communications, insight, judgment,

                                  16   or thinking.” AR 19. As mentioned above, Dr. Franklin directly found that Plaintiff had memory

                                  17   and cognitive difficulties. AR 19, 1519, 1065, 1735. Further, Dr. Fenton noted that Plaintiff was

                                  18   easily confused and had poor concentration, AR 1746–47, and Dr. Kennedy noted that Plaintiff’s

                                  19   ability to understand and remember very short and simple instructions and “work-like procedures”

                                  20   was moderately limited, AR 1545. Because the ALJ’s proffered reason for assigning no weight to

                                  21   Dr. Schnurr’s opinion misstates the record, it did not constitute specific, legitimate reasons

                                  22   supported by the record. See Nguyen v. Chater, 100 F.3d 1462, 1465 (9th Cir. 1996) (“Where the

                                  23   purported existence of an inconsistency is squarely contradicted by the record, it may not serve as

                                  24   the basis for the rejection of an examining physician’s conclusions.”)

                                  25                  c. Dr. Watson’s Opinion
                                  26          The ALJ also erred in failing to address Dr. Watson’s opinion, in which Dr. Watson found

                                  27   that Plaintiff could stand or walk less than two hours and sit less than six hours in an eight-hour

                                  28   workday, and noted several medical conditions that would prevent Plaintiff from working (“Post
                                                                                         16
                                   1   Traumatic Stress Disorder and Psychiatric [sic]”). See AR 1543–44; Garrison v. Colvin, 759 F.3d

                                   2   995, 1012 (9th Cir. 2014) (“Where an ALJ does not explicitly reject a medical opinion . . ., he

                                   3   errs.”). Even if there may be legitimate reasons for rejecting Dr. Watson’s opinion, the Court may

                                   4   only “review the ALJ’s decision based on the reasoning and factual findings offered by the ALJ—

                                   5   not post hoc rationalizations that attempt to intuit what the adjudicator may have been thinking.”

                                   6   Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1225 (9th Cir. 2009). Thus, by failing to

                                   7   mention Dr. Watson’s opinion, the ALJ erred.

                                   8          The Court finds that the cumulative errors—failure to provide specific and legitimate

                                   9   reasons to reject Dr. Franklin’s and Dr. Schnurr’s opinions and failure to address Dr. Watson’s

                                  10   opinion—were not harmless, as they infected all of the ALJ’s determinations throughout the

                                  11   sequential analysis. Contrary to Defendant’s argument that any error was cured by the fact that

                                  12   “the ALJ conducted the remaining steps of the sequential evaluation and assessed an RFC with
Northern District of California
 United States District Court




                                  13   non-exertional limitations,” the ALJ did not adequately assess Plaintiff’s alleged mental

                                  14   impairments in the RFC. Def. Mot. at 15. The ALJ’s reasoning makes clear that after rejecting

                                  15   Dr. Franklin’s and Dr. Schnurr’s opinions, the resulting lack of evidence supporting Plaintiff’s

                                  16   claim of severe mental impairment strongly affected his conclusion. See AR 19 (“no examining or

                                  17   treating source mentioned difficulties with memory, comprehension, communications, insight,

                                  18   judgment, or thinking.”); AR 21 (“the evidence submitted at the hearing level . . . does not

                                  19   demonstrate that the claimant’s mental impairments are severe.”). Although the ALJ may still

                                  20   reject these opinions on remand, if he provides specific and legitimate reasons supported by

                                  21   substantial evidence, if they are credited, they could affect the remaining analysis. Additionally, if

                                  22   Dr. Watson’s opinion were fully credited, the Court cannot say with certainty that the ALJ would

                                  23   still have reached the same result. Cf. Stout, 454 F.3d at 1056 (“[W]here the ALJ’s error lies in a

                                  24   failure to properly discuss competent lay testimony favorable to the claimant, a reviewing court

                                  25   cannot consider the error harmless unless it can confidently conclude that no reasonable ALJ,

                                  26   when fully crediting the testimony, could have reached a different disability determination.”).

                                  27   Accordingly, the ALJ’s cumulative errors were not harmless.

                                  28                  d. Dr. Graves-Matthews’s Opinion
                                                                                        17
                                   1          The ALJ gave little weight to Dr. Graves-Matthews’s opinion finding that Plaintiff’s

                                   2   “rapid[] improve[ment] with medications” indicated that Dr. Graves-Matthews’s initial

                                   3   assessment—where she assigned Plaintiff a GAF score of 50—was “influenced by factors other

                                   4   than the actual symptoms.” AR 18. Despite Plaintiff’s urging, GAF scores “do[] not have a direct

                                   5   correlation to the severity requirements in [Social Security] mental disorder listing,” 65 Fed. Reg.

                                   6   50746-01, 50765 (Aug. 21, 2000), but are instead “a rough estimate of an individual’s

                                   7   psychological, social, and occupational functioning used to reflect the individual’s need for

                                   8   treatment,” Vargas v. Lambert, 159 F.3d 1161, 1164 n.2 (9th Cir. 1998). “[W]hile an ALJ may

                                   9   consider a GAF score in considering a claimant’s abilities, an ALJ does not need to accept or

                                  10   reject a GAF score.” Boudreau v. Comm’r of Soc. Sec., 1:15-cv-00088-LJO-SAB, 2018 WL

                                  11   3493779, at *12–13 (E.D. Cal. July 20, 2018) (finding that “the ALJ did not err in not specifically

                                  12   addressing, and providing reasons for rejecting the GAF score of 50.”). Furthermore, because Dr.
Northern District of California
 United States District Court




                                  13   Graves-Matthews did not identify any specific limitations, and Plaintiff’s symptoms improved

                                  14   with medication, substantial evidence supported the ALJ’s decision to assign little weight to Dr.

                                  15   Graves-Matthews’s assessment. Cf. Dorrell v. Colvin, 670 F. App’x 480, 480–81 (9th Cir. 2016)

                                  16   (upholding the ALJ’s finding that claimant’s “long history of depression” was non-severe because

                                  17   her depression was “responsive to medication”).

                                  18                  e. Ms. Fenton’s and Dr. Kennedy’s Opinions
                                  19          The ALJ assigned no weight to Alexa Fenton’s opinion because she provided “little

                                  20   support for her conclusions.” AR 18. The record reflects that her assessment consisted primarily

                                  21   of standardized, check-the-box responses, AR 1748–52, which the ALJ permissibly rejected. See

                                  22   Molina, 674 F.3d at 1111–12 (ALJ properly rejected an opinion that “consisted primarily of a

                                  23   standardized, check-the-box form in which she failed to provide supporting reasoning or clinical

                                  24   findings”). Though Ms. Fenton made some observations regarding Plaintiff’s behavior, the ALJ

                                  25   acknowledged these observations while still noting they provide insufficient support for a GAF

                                  26   score of 47. AR 18. Similarly, the ALJ appropriately assigned no weight to Dr. Kennedy’s

                                  27   opinion given that “there are no notes from examinations, treatments, therapy, or counseling . . . to

                                  28   corroborate his findings.” Id.
                                                                                        18
                                                    ii.   Duty to Call a Medical Expert
                                   1
                                                 “An ALJ is not required to order every medical evaluation that could conceivably shed
                                   2
                                       light on a claimant’s condition, but rather just those that would resolve ambiguities or
                                   3
                                       inadequacies in the record.” Lloyd v. Astrue, No. C-11-4902-EMC, 2013 WL 503389, at *5 (N.D.
                                   4
                                       Cal. Feb. 8, 2013) (citing Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001)). Plaintiff’s
                                   5
                                       disagreement with the ALJ’s conclusions does not make the record ambiguous or inadequate. See
                                   6
                                       Leitner v. Comm’r Soc. Sec., 361 F. App’x 876, 877 (9th Cir. 2010) (the “claimant bears the
                                   7
                                       burden” of establishing that symptoms interfere with his or her ability to “perform basic work
                                   8
                                       activities,” and the ALJ, on that record, could make such a determination) (citations omitted).
                                   9
                                       Here, there is little evidence that the record was ambiguous or inadequate—the ALJ evaluated
                                  10
                                       medical reports from five of Plaintiff’s providers and considered reports from a vocational expert
                                  11
                                       and four state agency consultants, as well as Plaintiff’s medical treatment history. See AR 17–23.
                                  12
Northern District of California




                                       And notably, the ALJ did order consultative examinations, at least one of which Plaintiff failed to
 United States District Court




                                  13
                                       attend. AR 21, 199. Plaintiff’s argument that the ALJ improperly substituted his own medical
                                  14
                                       judgment is misplaced: an ALJ is specifically tasked with making “findings about what the
                                  15
                                       evidence shows.” 20 C.F.R. § 416.920b. “The ALJ is responsible for determining credibility,
                                  16
                                       resolving conflicts in medical testimony, and resolving ambiguities.” Edlund v. Massanari, 253
                                  17
                                       F.3d 1152, 1156 (9th Cir. 2001).
                                  18
                                                 Plaintiff further argues that the Commissioner of Social Security’s Hearings, Appeals, and
                                  19
                                       Litigation Manual (“HALLEX”) imposes a duty on the ALJ to obtain medical expert testimony
                                  20
                                       where there is a “question about the accuracy of the medical test results reported.” Pl. Mot. at 16;
                                  21
                                       HALLEX I-2-5-34(A)(1). Plaintiff argues that the ALJ thus erred in declining to obtain medical
                                  22
                                       testimony for Plaintiff’s hearing, particularly because the ALJ rejected Dr. Schnurr’s test results.
                                  23
                                       See Pl. Mot. at 17. Yet, as the Defendant notes, “HALLEX does not impose judicially enforceable
                                  24
                                       duties on either the ALJ or this court.” Lockwood v. Comm’r Social Sec. Admin., 616 F.3d 1068,
                                  25
                                       1072 (9th Cir. 2010). Thus, the ALJ did not have a duty to obtain medical expert testimony.
                                  26
                                            B.      The ALJ’s Credibility Analysis
                                  27
                                                 Plaintiff argues that the ALJ erred in finding Plaintiff’s statements about the intensity,
                                  28
                                                                                           19
                                   1   persistence, and limiting effects of the symptoms “not entirely consistent with the medical

                                   2   evidence.” Pl. Mot. at 20.

                                   3          Absent affirmative evidence or an explicit finding of malingering, the ALJ may reject a

                                   4   Plaintiff’s testimony only with specific, clear, and convincing reasons. See Taylor v. Comm’r of

                                   5   Soc. Sec. Admin., 659 F.3d 1228, 1234 (9th Cir. 2011). Simultaneously, the ALJ is not “required

                                   6   to believe every allegation of disabling pain, or else disability benefits would be available for the

                                   7   asking, a result plainly contrary to 42 U.S.C. § 423(d)(5)(A).” Molina, 674 F.3d at 1112 (quoting

                                   8   Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)). In evaluating the claimant’s credibility, the

                                   9   ALJ relies on “ordinary techniques of credibility evaluation,” such as (1) “inconsistencies either in

                                  10   the testimony or between the testimony and the claimant’s conduct,” (2) variations between the

                                  11   claimant’s daily activities and his symptoms, and (3) the medical record including observations of

                                  12   the claimant’s symptoms. Id. (citation and quotations omitted); see Thomas, 278 F.3d at 958–59.
Northern District of California
 United States District Court




                                  13          The Court finds that the ALJ articulated clear and convincing reasons to conclude that

                                  14   Plaintiff’s testimony was not entirely consistent with the evidence pertaining to Plaintiff’s asthma

                                  15   impairment. The ALJ noted that records indicated that Plaintiff’s asthma improved with

                                  16   treatment, even while Plaintiff smoked, used heroin, and failed to take medications consistently.

                                  17   See AR 20–21; see, e.g., AR 1396–98 (Plaintiff’s condition resolved with treatment); AR 1716–20

                                  18   (when plaintiff presented with shortness of breath and cough, provider noted he was not using his

                                  19   inhaler, and Plaintiff felt “much better” after nebulizer treatment). Because Plaintiff’s asthma

                                  20   symptoms were generally controlled when he took medication, the ALJ reasonably found that

                                  21   Plaintiff’s asthma was not disabling. See Warre v. Comm’r of Soc. Sec., 439 F.3d 1001, 1006 (9th

                                  22   Cir. 2006) (“Impairments that can be controlled effectively with medication are not disabling for

                                  23   the purpose of determining eligibility for SSI benefits.”). Further, the ALJ noted that providers

                                  24   documented largely normal physical functioning. See AR 20–21; see, e.g., AR 971 (normal

                                  25   physical examination and “no objective findings to correlate with subjective complaint[s]”); AR

                                  26   1384–85 (e.g., normal range motion and normal gait). Dr. Scott concluded that Plaintiff required

                                  27   environmental precautions for asthma but did not have any exertional, postural, manipulative,

                                  28   visual, or communicative limitations. AR 21, 201. Similarly, Dr. Schnurr reported that Plaintiff
                                                                                         20
                                   1   was able to ride a bicycle to his examination, go to Subway for food, and perform personal care

                                   2   activities independently. AR 18, 22, 1676–78; see also Bunnell v. Sullivan, 947 F.2d 341, 346

                                   3   (9th Cir. 1991) (finding the claimant’s functional restrictions and daily activities were relevant

                                   4   considerations for determining credibility of the claimant’s alleged symptoms).

                                   5             With respect to Plaintiff’s alleged mental limitations, the ALJ similarly concluded that

                                   6   evidence did not support Plaintiff’s allegations, yet provided no further explanation. The ALJ did

                                   7   note that Plaintiff was “able to interact successfully with treatment providers” and was able to

                                   8   “comprehend and follow medical directions and testing” procedures. But this does not establish

                                   9   clear and convincing reasons in light of the medical opinions noting severe mental impairments

                                  10   and stating that Plaintiff “had difficulty remembering and following instructions.” AR 1517; see

                                  11   also AR 22, 1679–80. Since the ALJ based his judgment that Plaintiff’s statements were not

                                  12   reliable in large part on the rejection of medical opinions supporting a mental impairment,
Northern District of California
 United States District Court




                                  13   reevaluation of these opinions could affect the ALJ’s conclusions regarding Plaintiff’s credibility.

                                  14   See AR 22. The Court finds that any evidence that may shed further light on the reliability of

                                  15   Plaintiff’s testimony must be considered (or rejected on sufficiently articulated grounds) in order

                                  16   to properly evaluate all of the evidence presented.

                                  17        C.      Because The ALJ Inadequately Assessed The Evidence At Step Two, The ALJ’s
                                                    Findings At Step Four And Step Five Are Erroneous
                                  18
                                                 As described above, the ALJ’s assessment of Plaintiff’s impairments at steps two and three
                                  19
                                       affect the remaining analysis. Given the above-noted errors, the ALJ’s assessment of Plaintiff’s
                                  20
                                       RFC was inadequate.
                                  21

                                  22        D.      Remand Is Necessary
                                                 The Court has discretion to remand or reverse and award benefits. McAllister v. Sullivan,
                                  23
                                       888 F.2d 599, 603 (9th Cir. 1989). “[W]here the record has been developed fully and further
                                  24
                                       administrative proceedings would serve no useful purpose, the district court should remand for an
                                  25
                                       immediate award of benefits.” Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir. 2004). However,
                                  26
                                       where there are outstanding issues that must be resolved before a final determination can be made,
                                  27
                                       and it is not clear from the record that Plaintiff is disabled, remand is appropriate. See id at 593–
                                  28
                                                                                          21
                                   1   96.

                                   2          Here, as described above, there are outstanding issues that must be resolved before a final

                                   3   disability determination can be made. For purposes of clarity, the Court sets forth the scope of the

                                   4   remand proceedings as follows: (1) the ALJ shall reevaluate Dr. Franklin’s and Dr. Schnurr’s

                                   5   opinions and apply the relevant legal standard to determine whether the opinion should be

                                   6   discounted, further developing the evidentiary record where necessary; (2) the ALJ shall evaluate

                                   7   and address Dr. Watson’s opinion in the first instance; (3) the ALJ shall reassess Plaintiff’s

                                   8   credibility and Plaintiff’s RFC as to mental impairments in light of Dr. Franklin’s, Dr. Schnurr’s,

                                   9   and Dr. Watson’s opinions if there is no adequate basis for rejecting them; and (4) the ALJ shall

                                  10   revisit his analysis at steps four and five based on the assessments above. Irrespective of the

                                  11   ultimate merits of Plaintiff’s application for disability benefits—on which this Court expresses no

                                  12   opinion—the ALJ must properly consider and weigh such evidence. The Court finds that the
Northern District of California
 United States District Court




                                  13   ALJ’s failure to do so “resulted in a less than complete examination of the longitudinal nature of

                                  14   Plaintiff’s mental impairments and affected the” entire five-step sequential analysis. Kimmins v.

                                  15   Colvin, No. 12-cv-04206-YGR, 2013 WL 5513179, at *10 (N.D. Cal. Oct. 4, 2013).

                                  16   IV.    CONCLUSION
                                  17          For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART

                                  18   Plaintiff’s Motion for Summary Judgment and DENIES Defendant’s Motion for Summary

                                  19   Judgment. The action is REMANDED for further administrative proceedings consistent with this

                                  20   opinion. The clerk is directed to close this case.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 9/30/2019

                                  23                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                            22
